Storer, J.
The petition contains substantially all that would have been required in a declaration before the code; and since, the code excludes from the petition all mere matters of evidence, and a transcript from the record, is evidence merely, the court would be compelled to order it to be stricken out, if it were included in or attached as an exhibit to the petition. If defendant wishes to see the record, it is public property, and equally open to him with plaintiff.
Demurrer overruled and leave to. answer.'